      Case 2:17-cr-00201-LMA-DMD Document 390-1 Filed 06/17/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *       CRIMINAL NO.: 17-201

 v.                                              *       SECTION: “I” (3)

 LILBEAR GEORGE,                                 *
  a/k/a “Bear”
  a/k/a “Allen Santee”                           *

                                         *       *        *

             AMENDED NOTICE OF INTENT TO SEEK THE DEATH PENALTY
        The United States of America, by and through its undersigned counsel and pursuant to 18

U.S.C. § 3593(a), notifies the Court and defendant LILBEAR GEORGE, a/k/a “Bear,” a/k/a “Allen

Santee,” that the United States believes the circumstances of the offenses charged in Count 3 of

the Superseding Indictment are such that, in the event of a conviction, a sentence of death is

justified under Chapter 228 (Sections 3591 through 3598) of Title 18 of the United States Code,

and that the United States will seek the sentence of death for this offense: possession and use of a

firearm during and in relation to a crime of violence resulting in death, which carries a possible

sentence of death.

        The United States proposes to prove the following factors as justifying a sentence of

death with regard to Count 3:

        A.      LILBEAR GEORGE was 18 years of age or older at the time of the offense.

        B.      Statutory Threshold Factors Enumerated under 18 U.S.C. § 3591(a)(2)(A)-(D).

                1.     Intentional Participation in Acts Resulting in Death.

                       LILBEAR       GEORGE          intentionally   participated   in   acts

                contemplating that the life of a person or persons would be taken and

                intending that lethal force would be used in connection with a person or
                                                                                                GOVERNMENT
                                                                                                  EXHIBIT

                                                                                                    1
     Case 2:17-cr-00201-LMA-DMD Document 390-1 Filed 06/17/19 Page 2 of 4



             persons, other than one of the participants in the offense, and Hector

             Trochez died as a direct result of the acts. 18 U.S.C § 3591(a)(2)(C).

             2.     Intentional Engagement in Acts of Violence, Knowing that the
                    Acts Created a Grave Risk of Death to a Person.

                    LILBEAR GEORGE intentionally and specifically engaged in acts

             of violence, knowing that the acts created a grave risk of death to a person

             or persons, other than one of the participants in the offense, such that the

             participation in the acts constituted a reckless disregard for human life, and

             Hector Trochez died as a direct result of the acts. 18 U.S.C § 3591(a)(2)(D).

C.     Statutory Aggravating Factors Enumerated under 18 U.S.C. § 3592(c).

             1. Grave Risk of Death to Additional Persons.

                    LILBEAR GEORGE knowingly created a grave risk of death to one

             or more persons in addition to the victim of the offense in the commission

             of the offense and in escaping apprehension for the violation of the offense.

             18 U.S.C. § 3592(c)(5).

             2. Consideration for the Receipt of Anything of Pecuniary Value.

                     LILBEAR GEORGE committed the offense for the receipt and in

             expectation of the receipt of anything of pecuniary value. 18 U.S.C. §

             3592(c)(B).

             3. Substantial Planning and Premeditation.

                     LILBEAR GEORGE committed the offense after substantial

             planning and premeditation to cause the death of a person. 18 U.S.C. §

             3592(c)(9).




                                               2
     Case 2:17-cr-00201-LMA-DMD Document 390-1 Filed 06/17/19 Page 3 of 4



D.     Non-Statutory Aggravating Factors Identified under 18 U.S.C. § 3593(a)(2).

             1.     Victim Impact.

                     LILBEAR GEORGE caused injury, harm and loss to Hector

             Trochez and his family and friends. The injury, harm and loss caused by

             LILBEAR GEORGE with respect to his victim is evidenced by the victim’s

             personal characteristics and by the impact of the victim’s death upon his

             family and friends.

             2.     Lack of Remorse.

                    LILBEAR GEORGE demonstrated a lack of remorse.

             3.     Participation in Additional Crimes.

                     LILBEAR GEORGE participated in additional crimes, including

             the armed robbery of an Intertrust armored car at the Capital One Bank,

             1100 S. Carrollton Avenue, New Orleans, Louisiana, on December 13,

             2007; and conspiracy and possession of heroin with intent to distribute,

             along with possession of a firearm in furtherance of drug trafficking, in New

             Orleans, Louisiana, on February 8, 2016.

                                               Respectfully submitted,

                                               PETER G. STRASSER
                                               UNITED STATES ATTORNEY


                                               s/ Brittany L. Reed
                                               BRITTANY L. REED
                                               Assistant United States Attorney
                                               Louisiana Bar Roll Number 31299
                                               Telephone: (504) 680-3031
                                               Email: Brittany.reed2@usdoj.gov
                                               650 Poydras Street, Suite 1600
                                               New Orleans, Louisiana 70130

                                               3
     Case 2:17-cr-00201-LMA-DMD Document 390-1 Filed 06/17/19 Page 4 of 4




                                                   s/ Michael E. McMahon
                                                   MICHAEL E. MCMAHON
                                                   Assistant United States Attorney
                                                   Louisiana Bar Roll Number 10095
                                                   Telephone: (504) 680-3027
                                                   Email: michael.mcmahon@usdoj.gov




                             CERTIFICATE OF SERVICE

         I hereby certify that on June 17, 2019 , I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing
to all defense counsel of record.
                                                        s/ Brittany L. Reed
                                                        BRITTANY L. REED
                                                        Assistant United States Attorney




                                                  4
